Case: 14-50126       Document: 00513061521         Page: 1     Date Filed: 06/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 14-50126                                  FILED
                                   Summary Calendar                             June 1, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JAVIER GALINDO-CABALLERO,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-429


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Javier Galindo-Caballero was charged with two counts of aiding and
abetting and transporting illegal aliens within the United States, for the
purpose of financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (v)(II) and
18 U.S.C. § 2. Galindo admitted to having transported illegal aliens within the
United States, but no facts in the record established he had done so for
financial gain. The magistrate judge made this finding at rearraignment, and


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50126     Document: 00513061521             Page: 2   Date Filed: 06/01/2015


                                   No. 14-50126

Galindo pleaded guilty to only one count of having transported illegal aliens
within the United States. At sentencing, the district court also noted no facts
established Galindo had committed the offense for financial gain, and stated it
would accept a plea only as to transporting illegal aliens within the United
States.    The district court sentenced Galindo to, inter alia, 27 months’
imprisonment. Galindo challenges the sentence.
      For the first time on appeal, Galindo asserts the written judgment of
conviction states he pleaded guilty to transporting illegal aliens within the
United States for financial gain, and he contends that, because there was no
factual basis to support a guilty plea for that offense, the district court erred
in accepting his guilty plea and entering a judgment of conviction. It is clear
from the sentencing transcript, however, that the district court rejected
Galindo’s plea to the extent that it included the financial-gain element and
accepted the plea only insofar as Galindo admitted to having transported
illegal   aliens   within   the   United       States,    in   violation   of   8   U.S.C.
§ 1324(a)(1)(A)(ii). Galindo does not dispute there was an adequate factual
basis to support his plea of guilty to that offense.
      The record, however, reflects a clerical error in the written judgment.
The judgment correctly states that Galindo was convicted under 8 U.S.C.
§ 1324(a)(1)(A)(ii), but, as the Government notes, the judgment incorrectly
describes the offense of conviction as having been committed for financial gain.
      Accordingly, Galindo’s conviction and sentence are AFFIRMED, but this
matter is REMANDED to district court with instructions to correct the
judgment to reflect that Galindo pleaded guilty to, and was convicted of, a
violation of 8 U.S.C. § 1324(a)(1)(A)(ii), with a sentence imposed under that
statute, and to delete the reference to “for financial gain” from the judgment.




                                           2